DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 06/27/2022.  
Claims 12-20 have been withdrawn.
Claims 1-11 are pending and have been examined.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the ground(s) that the groups include features or similar features of a logical data object, etc.  This is not found persuasive because, while some of the same terms (e.g. “logical data object”) are recited in the groups, the groups are directed to subcombinations usable together with separate utility.  Subcombination | has separate utility such as requesting and displaying a value(s) on a GUI.  Subcombination Il has separate utility such as training/generating a machine learning model for defining information.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/27/2022.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted were filed on 05/01/2020, 02/25/2021, 03/15/2021, 10/27/2021, 12/29/2021, 06/27/2022, and 08/19/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. BUSINESSOBJECTS, HYPERION, FIORI, JAVA, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1, the term “for” in line 5 raises question as to whether the features following are limiting, or merely refer to intended use.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle et al. (US 20180349795 A1, cited in IDS dated 08/19/2022).
As per independent claim 1, Boyle teaches a computing system comprising: memory (e.g. in paragraph 20, “memory”); one or more processing units coupled to the memory (e.g. in paragraph 20, “memory coupled to the processor”); and one or more computer readable storage media storing instructions that, when loaded into the memory (e.g. in paragraphs 20 and 135, “computer program product embodied on a computer readable storage medium”), cause the one or more processing units to perform operations for: receiving a request for a putative value for a first user interface control of a graphical user interface (e.g. in paragraphs 51 and 107, “designer provides an optimization goal… fields accepting user input regarding an optimization goal” for “output fields providing one or more responses”, i.e. putative value(s)); determining a method specified for the user interface control, the method being a member function of a logical data object comprising a plurality of variables (e.g. in paragraph 24, “optimization goal [i.e. method] … inventory of base options is searched [with] one or more attributes/features”, i.e. logical data object), wherein the user interface control is programmed to specify a first value for at least a first variable of the plurality of variables (e.g. in paragraphs 51, 107, and 127-128, “providing alternative feature selection options and receiving a selection of one or more alternative features for generating a product”, and figures 13 and/or 14); retrieving a second value for at least a second variable of the plurality of variables (e.g. in paragraph 25 and 107, “accepting user input regarding an optimization goal”); providing the second value to a trained machine learning model specified for the method (e.g. in paragraph 25, “one or more machine learning prediction models selected based at least in part on the optimization goal is utilized to determine prediction values associated with alternative features for the selected base option”); generating at least one result value for the first value using the trained machine learning model (e.g. in paragraph 25, “one or more machine learning prediction models… at least a portion of the alternative features may be sorted to generate an ordered list of the at least portion of the alternative features for the selected base option”); and displaying the at least one result value on the graphical user interface as the putative value (e.g. in paragraphs 25 and 127-128, “ranked list…is displayed” and figures 13-14).
As per claim 2, the rejection of claim 1 is incorporated and Boyle further teaches training the machine learning model using values for a plurality of instances of the logical data object (e.g. in paragraphs 52-53, “an embodiment of a process for supervised machine learning to train one or more prediction models… using GUI 700 of FIG. 7”).
As per claim 3, the rejection of claim 2 is incorporated and Boyle further teaches defining a training data view, the training data view specifying variables of the plurality of instances of the logical data object to be used in the training the machine learning model (e.g. in paragraphs 52-55, “training data may be derived from data about items … segments based on one or more of the following: a target body type, a target seasonality”, etc. and figure 7).
As per claim 4, the rejection of claim 1 is incorporated and Boyle further teaches receiving user input accepting or rejecting the at least one result value (e.g. in paragraph 125, “receiving a selection of one or more alternative features”).
As per claim 5, the rejection of claim 1 is incorporated and Boyle further teaches displaying on the graphical user interface one or more confidence measures for the at least one result value (e.g. in paragraph 125, “an assessment of the performance of that feature” including “underperforming” and figure 12).
As per claim 6, the rejection of claim 5 is incorporated and Boyle further teaches wherein one or more confidence measures comprise an accuracy of the at least one result value (e.g. in paragraphs 41 and 125, “an alternative feature of a base option may be assessed based on its performance with respect to a metric”, e.g. how well achieves optimization goal, i.e. accuracy).
As per claim 7, the rejection of claim 1 is incorporated and Boyle further teaches wherein generating at least one result value comprises generating a plurality of result values and displaying the at least one result value on the graphical user interface comprises displaying multiple result values of the plurality of result values (e.g. in paragraphs 27 and 127-128, “list” and figures 13-14).
As per claim 8, the rejection of claim 7 is incorporated and Boyle further teaches ranking the multiple result values (e.g. in paragraph 37, “machine learning trained model to score products”), wherein displaying the at least one result value on the graphical user interface comprises displaying the multiple result values according to the ranking (e.g. in paragraphs 27 and 127-128, “top scoring products may be provided… a ranked list… is displayed”). 
As per claim 9, the rejection of claim 1 is incorporated and Boyle further teaches receiving user input for a second user interface control of the graphical user interface, wherein the user input comprises the second value (e.g. in paragraphs 127-128, and the other of figure 13 or 14).
As per claim 10, the rejection of claim 1 is incorporated and Boyle further teaches storing a definition of an input value retrieval scenario, the input value retrieval scenario specifying: an identifier of a machine learning algorithm for the trained machine learning model and data to be retrieved from a plurality of instances of the logical data model (e.g. in paragraphs 24, 38, and 43, “platform 204 may be configured to coordinate operation of recommendations engine 202, database 206, and design tool… store the data” including “Machine learning models may include trained models … For each category of model, a model may be generated for each of one or more segments” and “inventory of base options is searched [with] one or more attributes/features”).
As per claim 11, the rejection of claim 1 is incorporated and Boyle further teaches wherein, the graphical user interface comprises a plurality of user interface controls, the plurality of user interface controls comprising the first user interface control (e.g. in figures 7, 13, and 14), further comprising: generating a data artefact associating multiple user interface controls of the plurality of user interface controls with respective methods for obtaining a putative value for a given user interface control of the plurality of user interface controls (e.g. in paragraphs 24, 43, and 127-128, “optimization goal… For each category of model, a model may be generated for each of one or more segments”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Baird et al. (US 20160055010 A1) teaches “machine learned model may correspond to a function including a series of variables corresponding to various member profile fields and coefficients associated with each of the variables” (e.g. in paragraph 51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/29/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176